Athens App. No. 04 CA 4, 2004-Ohio-5943. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 6 of the court of appeals’ judgment entry filed January 14, 2005:
“Whether any language in the liability portion of an insurance policy restricting liability coverage carries over to restrict UM7UIM coverage that arises by operation of law when an ‘insured’, as defined by the automotive policy, is injured by an underinsured motorist.”
Moyer, C.J., and Resnick, J., dissent.
The conflict case is Mason v. Royal Ins. Co. of Am., Stark App. No. 2003CA00029, 2003-Ohio-7047.